DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-12 are pending in the application.	
Priority

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file (JP2021-045249   03/18/2021   Japan).
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 08/26/2021, 09/10/2021, 05/31/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Drawings
The drawings submitted on 08/26/2021. These drawings are review and accepted by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1: “the voltage generation circuit generates voltage” should be changed to -- the voltage generation circuit generates the voltage.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the word line on the basic of a set value" in page 51.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under both 35 U.S.C. 102(a)(1) as being anticipated by Date (US 2020/0082855 A1).
Regarding Independent Claim 1, Date, for example in Figs. 1-11, discloses a semiconductor storage device (see for example in Fig. 1 related in Figs. 2-11) comprising: a plurality of first memory cells (Fig. 1: within MF related in Figs. 2-11); a word line connected to gates of the first memory cells (Fig. 1: WL related in Figs. 2-11); a plurality of select gate transistors connected to one ends of the first memory cells, respectively (Fig. 1: STD/STS related in Figs. 2-11); a first select gate line connected to gates of the select gate transistors (Fig. 1: SGD/SGS related in Figs. 2-11); a plurality of bit lines electrically connected to the one ends of the first memory cells via the first select gate transistors, respectively (Fig. 1: BL related in Figs. 2-11); a voltage generation circuit configured to generate voltage to be supplied to the word line (Fig. 1: 21 related in Figs. 2-11) on the basis of a set value (Figs. 5-6: provided the set voltage for programing/reading, related in Figs. 1-4, 7-11); and a control unit (Fig. 1: PC related in Figs. 2-11) configured to execute a write sequence (Fig. 1: via 26 related in Figs. 2-11) that includes a plurality of loops (Figs. 4-6: provided a program loops), each loop including a program operation to increase a threshold voltage of at least part of the first memory cells to thereby write data to the first memory cells (see for example in Fig. 4 related in Figs. 1-3, 5-11) and a verify operation to verify the data written to the first memory cells (Fig. 5: provided verify operation related in Figs. 1-4, 6-11), wherein the voltage generation circuit generates voltage to be supplied to the word line at start of the verify operation on the basis of a first set value (Figs. 1, 5: 21 provided voltages for verify operation, different for program operation, related in Figs. 2-4, 6-11), and the control unit adjusts the first set value in accordance with progress of the write sequence (see for example in Figs. 5-6 related in Figs.1-4, 7-11).  
For a semiconductor storage device claims 1-12, MPEP 2112.01(I) instructs examiners, “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed inherent.” Date discloses an identical semiconductor storage device and identical memory controller; the recited functions are presumed inherent.
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicants are reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-12 are rejected under 35 U.S.C. 103 as being unpatentable over Date (US 2020/0082855 A1) in view of MAEJIMA et al (US 2019/0267108 A1 hereinafter “Maejima”).
Regarding claim 2, Date, for example in Figs. 1-11, discloses the claimed invention as discussed above. However, Date is silent with regard to the first set value for a loop executed after the boundary loop to be smaller than the first set value for a loop executed before the boundary loop.  
In the same field of endeavor, Maejima, for example in Figs. 1-20, discloses the first set value for a loop (Figs. 15, 20: show a loop related in Figs. 1-14, 16-19) executed after the boundary loop (Figs. 13, 15, 20: show the boundary loop related in Figs. 1-12, 14, 16-19) to be smaller than the first set value for a loop executed before the boundary loop (see for example in Fig. 13 related in Figs. 1-12, 14-20).  
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Date such as semiconductor memory device (see for example in Figs. 1-11 of Date) by incorporating the teaching of Maejima such as semiconductor memory device (see for example in Figs. 1-20 of Maejima), for the purpose of controlling the verifying the threshold voltage of the first memory cell is performed after a programming is performed on the first memory cell, and includes seven verification operations during which the four data latch circuits, but not the extra data latch circuit, are accessed (Maejima, see Abstract).
Regarding claim 3, the above Date/Maejima, the combination disclose wherein the program operation includes a program period in which the threshold voltage of at least part of the first memory cells is increased (see for example in Figs. 6, 10 related in Figs. 1-5, 7-9, 11 of Date and see also in Figs. 13, 15, 20 related in Figs.1-12, 14, 16-19 of Maejima) and a transition period in which voltage of the word line is adjusted toward voltage to be applied during the verify operation (see for example in Figs. 6, 10 related in Figs. 1-5, 7-9, 11 of Date and see also in Figs. 13, 15, 20 related in Figs.1-12, 14, 16-19 of Maejima), the voltage generation circuit generates voltage to be supplied to the word line in the transition period of the program operation on the basis of a second set value (see for example in Figs. 6, 10 related in Figs. 1-5, 7-9, 11 of Date and see also in Figs. 13, 15, 20 related in Figs.1-12, 14, 16-19 of Maejima), and the control unit adjusts the second set value in accordance with progress of the write sequence (see for example in Figs. 6, 10 related in Figs. 1-5, 7-9, 11 of Date and see also in Figs. 13, 15, 20 related in Figs.1-12, 14, 16-19 of Maejima).  
Regarding claim 4, the above Date/Maejima, the combination disclose wherein one of the loops included in the write sequence is a boundary loop (see for example in Figs. 6, 10 related in Figs. 1-5, 7-9, 11 of Date and see also in Figs. 13, 15, 20 related in Figs.1-12, 14, 16-19 of Maejima), and the control unit sets the second set value for a loop executed after the boundary loop to be smaller than the second set value for a loop executed before the boundary loop (see for example in Figs. 6, 10 related in Figs. 1-5, 7-9, 11 of Date and see also in Figs. 13, 15, 20 related in Figs.1-12, 14, 16-19 of Maejima).  
Regarding claim 5, the above Date/Maejima, the combination disclose wherein the first memory cells are classified into a selected memory cell (see for example in Figs. 6, 10 related in Figs. 1-5, 7-9, 11 of Date and see also in Figs. 13, 15, 20 related in Figs.1-12, 14, 16-19 of Maejima), a threshold voltage of which increases through the program operation (see for example in Figs. 6, 10 related in Figs. 1-5, 7-9, 11 of Date and see also in Figs. 13, 15, 20 related in Figs.1-12, 14, 16-19 of Maejima), and a non-selected memory cell, and the control unit changes, in accordance with a position among the loops (see for example in Figs. 6, 10 related in Figs. 1-5, 7-9, 11 of Date and see also in Figs. 13, 15, 20 related in Figs.1-12, 14, 16-19 of Maejima), the first set value of voltage supplied to the word line connected to a gate of the non-selected memory cell (see for example in Figs. 6, 10 related in Figs. 1-5, 7-9, 11 of Date and see also in Figs. 13, 15, 20 related in Figs.1-12, 14, 16-19 of Maejima).  
Regarding claim 6, the above Date/Maejima, the combination disclose wherein in the program operation, the control unit applies a first voltage (Program voltage) to part of the bit lines (see for example in Figs. 6, 10 related in Figs. 1-5, 7-9, 11 of Date and see also in Figs. 13, 15, 20 related in Figs.1-12, 14, 16-19 of Maejima), the part being electrically connected to one end of the selected memory cell (see for example in Figs. 6, 10 related in Figs. 1-5, 7-9, 11 of Date and see also in Figs. 13, 15, 20 related in Figs.1-12, 14, 16-19 of Maejima), and applies a second voltage (Inhibit voltage) to another part of the bit lines (see for example in Figs. 6, 10 related in Figs. 1-5, 7-9, 11 of Date and see also in Figs. 13, 15, 20 related in Figs.1-12, 14, 16-19 of Maejima), the other part being electrically connected to one end of the non-selected memory cell, and the first voltage is lower than the second voltage (see for example in Figs. 6, 10 related in Figs. 1-5, 7-9, 11 of Date and see also in Figs. 13, 15, 20 related in Figs.1-12, 14, 16-19 of Maejima).  
Regarding claim 7, the above Date/Maejima, the combination disclose further comprising: a plurality of second memory cells each having a gate connected to the word line (see for example in Figs. 6, 10 related in Figs. 1-5, 7-9, 11 of Date and see also in Figs. 13, 15, 20 related in Figs.1-12, 14, 16-19 of Maejima); a plurality of second select gate transistors connected to one ends of the second memory cells, respectively (see for example in Figs. 6, 10 related in Figs. 1-5, 7-9, 11 of Date and see also in Figs. 13, 15, 20 related in Figs.1-12, 14, 16-19 of Maejima); and a second select gate line connected to gates of the second select gate transistors (see for example in Figs. 6, 10 related in Figs. 1-5, 7-9, 11 of Date and see also in Figs. 13, 15, 20 related in Figs.1-12, 14, 16-19 of Maejima), wherein the bit lines are electrically connected to the one ends of the second memory cells through the second select gate transistors, respectively (see for example in Figs. 6, 10 related in Figs. 1-5, 7-9, 11 of Date and see also in Figs. 13, 15, 20 related in Figs.1-12, 14, 16-19 of Maejima), and in the program operation, the control unit supplies a third voltage to the first select gate line, and supplies a fourth voltage to the second select gate line (see for example in Figs. 6, 10 related in Figs. 1-5, 7-9, 11 of Date and see also in Figs. 13, 15, 20 related in Figs.1-12, 14, 16-19 of Maejima).  
Regarding claim 8, the above Date/Maejima, the combination disclose wherein a threshold voltage of the second memory cells does not increase in the program operation (see for example in Figs. 6, 10 related in Figs. 1-5, 7-9, 11 of Date and see also in Figs. 13, 15, 20 related in Figs.1-12, 14, 16-19 of Maejima).  
Regarding claim 9, the above Date/Maejima, the combination disclose wherein the first memory cells are classified into a selected memory cell (see for example in Figs. 6, 10 related in Figs. 1-5, 7-9, 11 of Date and see also in Figs. 13, 15, 20 related in Figs.1-12, 14, 16-19 of Maejima), a threshold voltage of which increases through the program operation (see for example in Figs. 6, 10 related in Figs. 1-5, 7-9, 11 of Date and see also in Figs. 13, 15, 20 related in Figs.1-12, 14, 16-19 of Maejima), and a non-selected memory cell, and the control unit changes (see for example in Figs. 6, 10 related in Figs. 1-5, 7-9, 11 of Date and see also in Figs. 13, 15, 20 related in Figs.1-12, 14, 16-19 of Maejima), in accordance with a position among the loops (see for example in Figs. 6, 10 related in Figs. 1-5, 7-9, 11 of Date and see also in Figs. 13, 15, 20 related in Figs.1-12, 14, 16-19 of Maejima), the second set value of voltage supplied to the word line connected to a gate of the non-selected memory cell (see for example in Figs. 6, 10 related in Figs. 1-5, 7-9, 11 of Date and see also in Figs. 13, 15, 20 related in Figs.1-12, 14, 16-19 of Maejima).  
Regarding claim 10, the above Date/Maejima, the combination disclose wherein the voltage generation circuit includes a plurality of step-up units (see for example in Figs. 6, 10 related in Figs. 1-5, 7-9, 11 of Date and see also in Figs. 13, 15, 20 related in Figs.1-12, 14, 16-19 of Maejima), and the control unit controls connection among the step-up units at start of the verify operation based on current efficiency at the first set value (see for example in Figs. 6, 10 related in Figs. 1-5, 7-9, 11 of Date and see also in Figs. 13, 15, 20 related in Figs.1-12, 14, 16-19 of Maejima).  
Regarding claim 11, the above Date/Maejima, the combination disclose wherein the voltage generation circuit includes a plurality of step-up units (see for example in Figs. 6, 10 related in Figs. 1-5, 7-9, 11 of Date and see also in Figs. 13, 15, 20 related in Figs.1-12, 14, 16-19 of Maejima), and the control unit controls connection among the step-up units at start of the transition adjustment operation based on current efficiency at the second set value (see for example in Figs. 6, 10 related in Figs. 1-5, 7-9, 11 of Date and see also in Figs. 13, 15, 20 related in Figs.1-12, 14, 16-19 of Maejima).  
Regarding claim 12, the above Date/Maejima, the combination disclose wherein the control unit increases (see for example in Figs. 6, 10 related in Figs. 1-5, 7-9, 11 of Date and see also in Figs. 13, 15, 20 related in Figs.1-12, 14, 16-19 of Maejima), at stages from the first set value (see for example in Figs. 6, 10 related in Figs. 1-5, 7-9, 11 of Date and see also in Figs. 13, 15, 20 related in Figs.1-12, 14, 16-19 of Maejima), a set value of voltage supplied to the word line in the verify operation (see for example in Figs. 6, 10 related in Figs. 1-5, 7-9, 11 of Date and see also in Figs. 13, 15, 20 related in Figs.1-12, 14, 16-19 of Maejima).  
Applicant are reminded that when presenting amendments to claims. In order to be fully responsive, an attempt should be made to point out the patentable novelty (see MPEP 714.04). Additionally, Applicant should point out where and/or how the originally filed disclosure supports the amendment(s) (see MPEP 2163 II A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/            Primary Examiner, Art Unit 2825